

 
Exhibit 10.3

HESKA CORPORATION
1997 STOCK INCENTIVE PLAN
RESTRICTED STOCK GRANT AGREEMENT


THIS AGREEMENT is made as of the 6th day of May, 2014 (the "Grant Date") by and
between Heska Corporation (the "Company"), and Kevin S. Wilson (the
"Executive"), in connection with the execution of an Employment Agreement dated
on or about the same date between the Company and Executive (the "Employment
Agreement").
 
In consideration of the mutual covenants and representations herein set forth,
the Company and Executive agree as follows:
 
SECTION 1.   GRANT OF STOCK.
 
1.1   Precedence of Plan.  This Agreement is subject to and shall be construed
in accordance with the terms and conditions of the Heska Corporation 1997 Stock
Incentive Plan (the "Plan"), as now or hereinafter in effect.  Any capitalized
terms that are used in this Agreement without being defined and that are defined
in the Plan shall have the meaning specified in the Plan.
 
1.2   Grant of Stock.  The Company hereby grants to Executive an aggregate of
130,000 shares of Restricted Stock (the "Shares"), subject to vesting as
provided in Section 2.
 
SECTION 2.   UNVESTED SHARES SUBJECT TO FORFEITURE.
 
2.1   Shares Subject to Forfeiture.
 
   a.   Vesting Conditions.  The Shares will vest as follows:
 
i.   Market Price Vesting.  13,000 shares will vest on each date that the 90-Day
Price first equals or exceeds each of the following thresholds (the
"Market-Vesting Thresholds"):  (i) $12.60, (ii) $16.38, (iii) $21.24,
(iv) $26.55 and (v) $31.95 (collectively, the "Market-Vesting Shares").  In the
event of a stock split, stock dividend or reverse stock split affecting the
Common Stock, the Committee will adjust the Market-Vesting Thresholds to
appropriately reflect such event. Each Market-Vesting Threshold is a distinct
vesting trigger and multiple Market-Vesting Threshold events may be achieved
simultaneously; for the avoidance of doubt and by way of illustration, if the
90-Day Price equals or exceeds $16.38, then 26,000 shares would vest.
 
ii   EBITDA Vesting.  13,000 shares will vest on each Reporting Date that the
Company's Adjusted EBITDA for the preceding fiscal year first equals or exceeds
each of the following thresholds (the "EBITDA-Vesting
Thresholds"):  (i) $2,460,000, (ii) $3,200,000, (iii) $4,150,000,
(iv) $5,180,000 and (v) $6,240,000 (collectively, the "EBITDA-Vesting
Shares").  Each EBITDA-Vesting Threshold is a distinct vesting trigger and
multiple EBIDTA-Vesting Threshold events may be achieved simultaneously; for the
avoidance of doubt and by way of illustration, if on the Reporting Date for
Fiscal Year 2014 the Adjusted EBITDA is $3,400,000, then 26,000 shares would
vest. For purposes of this Agreement, "Reporting Date" means the date in each
fiscal year that the Company's independent public accountants issue their
 
 
 
 
 
audit report on the Company's financial statements for the preceding fiscal year
(each, an "Audit Report").  For purposes of this Agreement, "Adjusted EBITDA"
means for any fiscal year, the following, determined on a consolidated basis in
accordance with generally-accepted accounting principles for the Company and its
subsidiaries, based on the Audit Report for such year:  (x) consolidated net
income plus (y) the sum of the following, without duplication, to the extent
deducted in determining such consolidated net income:  (1) income and franchise
tax expense, (2) interest and other expense (net), (3) amortization and
depreciation and (4) compensation expense paid to the Company's Executive Chair,
if any.
 
    b.   Financial Statement Restatement. Notwithstanding any provision of this
Agreement to the contrary, in the event that the Company issues a restatement of
its audited financial statements (a "Restatement") after any portion of the
Shares have vested:
 
i   If any portion of the Shares have vested based on achievement of an
EBITDA-Vesting Threshold and within 4 years thereafter the Company subsequently
issues a Restatement affecting Adjusted EBITDA for the corresponding fiscal year
such that the EBITDA-Vesting Threshold would not have been met, such portion of
the Shares will be deemed not to have vested, and
 
ii.   If any portion of the Shares have vested based on achievement of a
Market-Vesting Threshold, and within 2 years thereafter the Company issues a
Restatement affecting the Adjusted EBITDA for the corresponding fiscal year such
that the Adjusted EBITDA set forth in the Restatement is less than the Adjusted
EBITDA target corresponding to such Market-Vesting Threshold in the following
table, then such portion of the Shares will be deemed not to have vested:
 

 
Market-Vesting Threshold
Target Adjusted EBITDA
Level 1
$12.60
$2,460,000
Level 2
$16.38
$3,200,000
Level 3
$21.24
$4,150,000
Level 4
$26.55
$5,180,000
Level 5
$31.95
$6,240,000

 
iii.   If any portion of the Shares is deemed not to have vested pursuant to the
foregoing paragraphs (i) or (ii) (an "Unearned Grant"), then Executive shall
either (x) promptly return the Shares comprising the Unearned Grant to the
Company or (y) if Executive has sold such Shares, pay to the Company within one
year from the date of the corresponding Restatement an amount equal to the
proceeds Executive received from any sale of such Shares not returned by
Executive pursuant to the foregoing clause (x). In addition to the foregoing,
Executive's compensation and equity awards shall remain subject to any
applicable law (including without limitation Section 302 of the Sarbanes Oxley
Act and Section 954 of the Dodd Frank Act) or regulation in effect from time to
time.
 
c.        In the event that Executive's employment with the Company is
terminated prior to vesting, Executive will forfeit all right to Shares that
have not yet vested.
 
 
-2-
 
 
d.        Notwithstanding the previous paragraph (c):
 
    i.   If Executive is terminated by the Company without Cause (other than in
connection with a Change in Control) and within 180 days after such termination
either (A) the Company achieves one or more Market-Vesting Thresholds or (B) a
Reporting Date occurs on which the Company achieves one or more EBITDA-Vesting
Threshholds, then any Shares that would have otherwise vested if such
termination had not occurred will be deemed to vest.
 
    ii.   If Executive is terminated by the Company without Cause or voluntarily
with Good Reason, and such termination is In Connection with a Change of
Control, (y) Shares that would otherwise vest in accordance with the
Market-Vesting Threshold if the 90-Day Price were to equal the Change of Control
Price will be deemed to vest, and (z) Shares that would otherwise vest in
accordance with the EBITDA-Vesting Threshold will vest if the Committee
estimates that, as of the last day of the month immediately preceding the Change
of Control, if such date were a Reporting Date and taking into account the
twelve-month period ending on such date, the EBITDA-Vesting Threshold would be
met.
 
e.        Definitions.  For purposes of this Agreement, the following
definitions will apply:
 
    i.   "90-Day Price" means, with respect to any date, the average of the
closing prices per share of the Company's Common Stock for the 90 trading days
ending on such date (inclusive) on the NASDAQ Stock Market, or if the Shares are
not traded on the NASDAQ Stock Market, the average of the high bid and low asked
prices on such trading days quoted on the NASDAQ OTC Bulletin Board or by the
National Quotation Bureau, Inc., or a comparable service as determined in the
discretion of the Committee.
 
    ii.    "Cause" means mean the occurrence of one or more of the following:
(i) conviction of, or entry of a plea of nolo contendere to, any felony crime
(including one involving moral turpitude), or any crime which reflects so
negatively on the Company to be detrimental to the Company's image or interests,
or any act of fraud or dishonesty that has such negative reflection upon the
Company; (ii) the repeated commitment of insubordination or refusal to comply
with any reasonable request of the Board related to the scope or performance of
Executive's duties; (iii) possession of any illegal drug on Company premises or
being under the influence of illegal drugs or abusing prescription drugs or
alcohol while on Company business, attending Company -sponsored functions, or on
the Company premises; (iv) the gross misconduct or gross negligence in the
performance of Executive's responsibilities which, based upon good faith and
reasonable factual investigation of the Board, demonstrates Executive's
unfitness to serve; (v) material breach of Executive's obligations under this
Agreement; or (vi) material breach of any fiduciary duty of Executive to the
Company, which results in material damage to the Company or its business;
provided, however, that if any occurrence under subsections (ii), (iv), (v), and
(vi) may be cured, the Company will provide notice to Executive describing the
nature of such event and Executive will thereafter have thirty (30) days to cure
such event, and if such event is cured with that 30-day period, then grounds
will no longer exist for terminating Executive's employment for Cause.
 
 
-3-
 
 
    iii.   "Change of Control" means (i) a sale of all or substantially all of
the Company's assets, (ii) any merger, consolidation, or other business
combination transaction of the Company with or into another corporation, entity,
or person, other than a transaction in which the holders of at least a majority
of the shares of voting capital stock of the Company outstanding immediately
prior to such transaction continue to hold (either by such shares remaining
outstanding or by their being converted into shares of voting capital stock of
the surviving entity) a majority of the total voting power represented by the
shares of voting capital stock of the Company (or the surviving entity)
outstanding immediately after such transaction, (iii) the direct or indirect
acquisition (including by way of a tender or exchange offer) by any person, or
persons acting as a group, of beneficial ownership or a right to acquire
beneficial ownership of shares representing a majority of the voting power of
the then outstanding shares of capital stock of the Company, (iv) a contested
election of Directors, as a result of which or in connection with which the
persons who were Directors before such election or their nominees cease to
constitute a majority of the Board, or (v) a dissolution or liquidation of the
Company.
 
    iv.   "Change of Control Price" means the net price per share of Company
Common Stock, determined by the Committee in good faith, based on the fair
market value of the total consideration received by the Company and its
stockholders in connection with the transaction resulting in the Change of
Control, net of fees, expenses and commissions incurred by the Company in
connection with such transaction and any compensation or other payments made by
the Company or its successor to Company employees as a result of such Change of
Control.
 
    v.   "Committee" means the Compensation Committee of the Board.
 
    vi.   "Good Reason" means the occurrence of any of the following without
Executive's express written consent:
 
(1)   Executive's authority with the Company is, or Executive's duties or
responsibilities as President and Chief Executive Officer are, materially
diminished relative to Executive's authority, duties, and responsibilities as in
effect immediately prior to such change;
 
(2)   a material diminution in Executive's Base Salary as in effect immediately
prior to such diminution; provided, that an across-the-board reduction in the
base compensation and benefits of all other executive officers of the Company by
the same percentage amount (or under the same terms and conditions) as part of a
general base compensation reduction and/or benefit reduction shall not
constitute such a qualifying material diminution;
 
(3)   a material change in the geographic location of Executive's principal
place of employment such that the new location results in a commute for
Executive that is both (A) longer than Executive's commute prior to the
relocation and (B) greater than fifty (50) road miles each way from Executive's
home in the Beaver Creek, Colorado area;
 
(4)   any material breach by the Company of any provision of the Employment
Agreement; and
 
 
-4-
 
 
(5)   any acquiring company fails to assume or be bound by the terms of the
Employment Agreement In Connection with a Change of Control.
 
The aforementioned occurrences shall not be deemed Good Reason unless Executive
gives the Company written notice of the existence of the condition which
Executive believes constitutes Good Reason (which notice must be given within
ninety (90) days of the initial existence of the condition) and such condition
remains uncured for a period of thirty (30) days after the date of such
notice.  An event of Good Reason shall occur automatically at the expiration of
such 30-day period if the relevant condition remains uncured at such time.
 
vii.   "In Connection with a Change of Control" means that Executive's
employment is terminated without Cause or for Good Reason during the period
beginning three months prior to a Change of Control and ending eighteen months
following a Change of Control.
 
2.2      Restriction on Transfer.  Until the Shares are vested, the Shares may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated.
 
SECTION 3.   STOCKHOLDER RIGHTS
 
3.1      Stock Register and Certificates.  The Shares will be recorded in the
stock register of the Company in the name of Executive.  If applicable, a stock
certificate or certificates representing the Shares will be registered in the
name of Executive, but such certificates shall remain in the custody of the
Company.  Executive shall deposit with the Company a Stock Assignment Separate
from Certificate in the form attached below as Attachment 1, endorsed in blank,
so as to permit retransfer to the Company of all or a portion of the Shares that
are forfeited or otherwise do not become vested in accordance with the Plan and
this Agreement.
 
3.2      Exercise of Stockholder Rights.  Executive shall have the right to vote
the Shares (to the extent of the voting rights of said Shares, if any), to
receive and retain all regular cash dividends and such other distributions, as
the Board of Directors of the Company may, in its discretion, designate, pay or
distribute on such Shares, and to exercise all other rights, powers and
privileges of a holder of Common Stock with respect to such Shares, except as
set forth in this Agreement and the Plan.
 
3.3      Legends.  Certificates, if any, representing the Shares will contain
the following or other legends in the Company's discretion:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON AND OBLIGATIONS WITH RESPECT TO TRANSFER AND RIGHTS OF REPURCHASE AS SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL REGISTERED HOLDER, A
COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.
 
SECTION 4.   RESPONSIBILITY FOR TAXES.
 
4.1      Section 83(b) Election.  Executive may complete and file with the
Internal Revenue Service an election pursuant to Section 83(b) of the Internal
Revenue Code to be taxed
 
 
-5-
 
 
currently on the fair market value of the Shares without regard to the vesting
restrictions set forth in this Agreement.  Executive shall be responsible for
all taxes associated with the acceptance of the transfer of the Shares,
including any tax liability associated with the representation of fair market
value if the election is made pursuant to Code Section 83(b).
 
4.2      Withholding.  In accordance with Section 12 of the Plan, Executive
agrees to make arrangements satisfactory to the Company for the satisfaction of
any withholding tax obligations that arise in connection with the Plan under
applicable federal, state, local or foreign law.  The Company in its discretion
may permit Executive to satisfy all or part of his withholding or income tax
obligations by having the Company withhold all or a portion of the Shares that
otherwise would be issued to him on vesting.
 
SECTION 5.   MISCELLANEOUS.
 
5.1      Not an Employment Contract.  This Agreement is not an employment
contract and nothing in this Agreement shall be deemed to create in any way
whatsoever any obligation on the part of Executive to remain in the service of
the Company in any capacity, or of the Company to continue Executive's service
in any capacity.
 
5.2      Effect on Employee Benefits.  Executive agrees that the Award will
constitute special incentive compensation that will not be taken into account as
"salary" or "compensation" or "bonus" in determining the amount of any payment
under any pension, retirement, profit sharing or other remuneration plan of the
Company unless so provided in such plan.
 
5.3      Further Assurances.  The parties agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
 
5.4      Entire Agreement.  This Agreement, including any exhibits, is the
entire agreement of the parties with respect to the subject matter hereof and
supersedes all prior oral and written understandings of the parties.
 
5.5      Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware as applied to contracts
between Delaware residents to be wholly performed within the State of Colorado.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
       
 

 EXECUTIVE     HESKA CORPORATION         a Delaware corporation                
       /s/  Kevin Wilson            By:   /s/  Jason Napolitano         
 Address  Box 4605   Title:  Chief Financial Offier    Edwards, CO 81632      

 
 

 
-6-
 
 

ASSIGNMENT SEPARATE FROM CERTIFICATE




FOR VALUE RECEIVED, I, ________________________________, hereby sell, assign and
transfer unto ______________________________(__) shares of the Common Stock of
Heska Corporation, standing in my name on the books of said corporation
represented by Certificate No.___ herewith and do hereby irrevocably constitute
and appoint ______________________________ to transfer said stock on the books
of the within-named corporation with full power of substitution in the premises.


Dated:  _____________, 20__.
Signature:   /s/ Kevin Wilson      


 
 
This Assignment Separate from Certificate was executed in conjunction with the
terms of a Restricted Stock Grant Agreement between the above assignor and Heska
Corporation, dated __________ __, 2014.






Instruction:
Please do not fill in any blanks other than the signature line.
















 
 
 
 
